Case 1:19-cv-00332-FJS-CFH Document 12 Filed 05/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,
Plaintiff,
-against-

COUNTY OF COLUMBIA, RONALD PEREZ, as
President of the Columbia-Greene Humane Society,
Inc., and in his individual capacity, LEE DELISLE,
as Chief Investigator for the Columbia-Greene
Humane Society, Inc., and in his individual
capacity, and COLUMBIA-GREENE HUMANE
SOCIETY, INC., doing business as the Columbia-
Greene Humane Society/SPCA,

Defendants.

NOTICE OF MOTION
Case No.: 1:19-cy-332

(FIS/CFH)

 

 

 

MOTION BY:

RETURN DATE, TIME
and PLACE:

SUPPORTING PAPERS:

RELIEF DEMANDED:

RESPONDING PAPERS:

Dated: May 15, 2019

Defendant, County of Columbia.

Friday, June 28, 2019 at 10:00 a.m., before Hon. Frederick
J. Seullin, Jr., United States District Court, Northern
District of New York, James T. Foley U.S. Courthouse, 445
Broadway, Albany, New York 12207.

Affidavit of Thomas K. Murphy, Esq. and Memorandum of
Law.

An Order pursuant to FRCP 12(b)(6) granting defendant’s
Motion to Dismiss and for such other and further relief as
the Court may deem proper.

Response to Motion due by June 11, 2019,

 

Bar Roll No.: 505396
Attorneys for Defendant County of Columbia
407 Albany Shaker Road
Loudonville, New York 12211
Telephone: 518-690-0096

Email: tmurphy@murphyburnslaw.com

 
 

 

Case 1:19-cv-00332-FJS-CFH Document 12 Filed 05/15/19 Page 2 of 2

TO: MANSFIELD, GAUTIER & ROSENTHAL, LLP
Attorneys for Plaintiff Andrea J. Nussinow
Atta.: Lisa Rosenthal, Esq.
Bar Roll No.: 700844
55 Old Post Road North
P.O. Box 3
Red Hook, New York 12571
Email: rosenthal@mgrlawyer.com

 
